The opinion of the Court was delivered by
Mr. Justice Grimke.
I think the motion ought not to prevail; for as all the circumstances were left to the Jury, and they have decided upon it, I should not wish to meddle with the verdict, as it does not appear that any gross injustice has been done thereby. In the first place, it did not appear that the defendant turned the plaintiff off imihediately on his return to his plantation; and if he did not, it would seem that he himself did not consider the conduct of the plaintiff as totally inexcusable; and 2dly, It did not appear that the plaintiff was entirely regardless of his duty in other respects as an overseer, for no other complaint of misbehaviour was proved against him except this trip to Charleston: and 3dly, It does not appear for what length of time of service the verdict was given, as it was founded on the quantum meruit, and the Jury might, from the smallness of the sum allow ed for a year’s wages, have deducted *412what they thought a reasonable compensation to' the defendant, for the use of his team, hire of his driver, and the sum produced by the sale of the fruit. The motion müst, therefore, be discharged.
CokocJc, Cheves, Gantt, Johnson, and JVolt, J. com curred.